DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Note
This application has been evaluated in terms of its patent eligibility using the latest USPTO guidance regarding 35 USC § 101, and the Examiner has determined that the claims are not patent eligible under the existing guidelines stated in MPEP § 2106.  The Applicant is strongly advised to contact the Examiner for an interview regarding this rejection at which time the Examiner will assist and advise Applicant regarding claim construction for this application that may or may not become patent eligible under existing guidelines.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8  rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 
Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 1 which is directed toward an “obstacle detection method.”  As such, claim 1 is 
Regarding Step 2A, prong 1 of the MPEP § 2106:  Claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
1) establishing an obstacle vehicle candidate group from at least one obstacle vehicles each represented by four points in a virtual driving environment, 
2) the obstacle vehicle candidate group consisting of obstacle vehicles being wholly or partially included in a sensing range of a virtual radar sensor; 
3) updating the obstacle vehicle candidate group by excluding an obstacle vehicle located in a shadow region from the obstacle vehicle candidate group; and 
4) calculating a shortest distance between an obstacle vehicle included in the updated obstacle vehicle candidate group and the virtual radar sensor.
The “establishing … a group” can reasonably be performed by a student using pen and paper.  The “virtual driving environment” can reasonably be performed by a student using pen and paper.  Using the same pen and paper, a student can determine whether an obstacle lies wholly or partially inside the “sensing range of a virtual radar sensor”.  A student can update a “candidate group” to exclude any “obstacle vehicle” which lies in a shadow region.  A student using the same pen and paper can then measure or calculate “a shortest distance between an obstacle and a virtual radar sensor.”  
Regarding Step 2A, prong B of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has only a method which do not even require a generic computer or generic computer code on a computer readable medium to execute.  The specification in paragraph 0050 of the present application discloses only a generic computer using generic computer code and generic memory storage and does not represent any specified tasks.  Additionally, the product of this invention appear to be an “updated obstacle vehicle candidate group” and a calculation of “a shortest distance” between a virtual vehicle and a virtual radar sensor.  Thus each element considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward a virtual candidate group of objects that have a calculated distance to a virtual 
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to significantly more than the exception. As stated above, the claim does not have a generic computer or generic computer code stored on a medium.  The claim consists entirely of mathematical calculations shown in Applicant’s Equation 1 that do not require more than pen and paper and a rudimentary knowledge of trigonometry.  Additionally, the calculation of a single “shortest distance” between any one of the “obstacles” and a virtual radar sensor generally links the use of the judicial exception to a particular mathematical equation and thus also fails to impose a meaningful limit on the judicial exception. 
Specifically, claim 1 does not require an input or output of the generated and/or updated candidate group from any databases, libraries, or files of any type.  Claim 1 does not require that the calculated closest point be input or output of the generated and/or updated candidate group from any databases, libraries, or files of any type, nor does it require that the calculated distance be stored, or used in an algorithm to test even a virtual radar sensor.  Claim 1 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 1 does not integrate the abstract idea into a practical application. 
Regarding claims 2 - 7, all of the claim elements of dependent claims 2-7 when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
Claim 2 has the limitation: “calculating coordinates of the four points associated with the obstacle vehicle by using the position information and orientation information”.  When using Applicant’s Equation 1 (the only provided method to calculate four points in Applicant’s specification), these additional limitations can be performed by a student with pen and paper using basic mathematics.  
Claim 3 has the limitation: 
determining a shadow region by using two points from among the points of an obstacle vehicle wholly included in the sensing range; and
excluding an obstacle vehicle located in the shadow region from the obstacle vehicle candidate group”.  
These additional limitations can be performed by a student with pen and paper using basic mathematics.  
Claim 4 has the limitation: 
“determining a shadow region by using a boundary line of the sensing range and one point from among the points of an obstacle vehicle partially included in the sensing range; and
excluding an obstacle vehicle located in the shadow region from the obstacle vehicle candidate group”.  
These additional limitations can be performed by a student with pen and paper using basic mathematics.  
Claim 5 has the limitation: 
“wherein the calculating of the shortest distance comprises: generating a virtual line by using two points closest to the virtual radar sensor from among the four points of a target obstacle vehicle, 
the target obstacle vehicle included in the updated obstacle vehicle candidate group and being wholly included in the sensing range; and
calculating the shortest distance by drawing a perpendicular line to the virtual line from the virtual radar sensor”.  
These additional limitations can be performed by a student with pen and paper using basic mathematics.  
Claim 6 has the limitation: 
“wherein the calculating of the shortest distance comprises: calculating a shortest distance between the virtual radar sensor and a closest point, if an intersection of the perpendicular line and the virtual line is not on the target obstacle vehicle”.  
These additional limitations can be performed by a student with pen and paper using basic mathematics.  

“wherein the calculating of the shortest distance comprises: generating a virtual line by using one of the four points of a target obstacle vehicle and orientation information of the target obstacle vehicle, 
the target obstacle vehicle included in the updated obstacle vehicle candidate group and being partially included in the sensing range; and
calculating a shortest distance between an intersection of the virtual line and a boundary line of the sensing range and the virtual radar sensor”.  
These additional limitations can be performed by a student with pen and paper using basic mathematics.  
As such claims 2 – 7 are also patent ineligible.  Specifically, claims 2-7 do not require an input or output of the generated and/or updated candidate group from any databases, libraries, or files of any type.  Claims 2-7 do not require that the calculated closest point be input or output from any databases, libraries, or files of any type, nor do claims 2-7 require that the calculated distance be stored, or used in an algorithm to test a virtual radar sensor.  As such, claims 2-7 as a whole, Claim 1 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 1 does not integrate the abstract idea into a practical application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2017 /0307732	Haghighi, et al, System for Generating Virtual Radar Signatures
2017/0010347	Schutte, et al, Test Bench for Testing A Distance Radar Instrument…
2020/0300968	Gruber, et al, Switching Device for a Radar Target Emulator and …
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648